CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Notes $1,535,000 $178.37 Pricing supplement no. 809 To prospectus dated November 7, 2014, prospectus supplement dated November 7, 2014 and product supplement no. 4a-I dated November 7, 2014 Registration Statement No. 333-199966 Dated May 29, 2015 Rule 424(b)(2) Structured Investments Auto Callable Contingent Interest Notes Linked to the Common Stock of Gilead Sciences, Inc. due June 15, 2016 General • The notes are designed for investors who seek a Contingent Interest Payment with respect to each Review Date for which the closing price of one share of the Reference Stock (in the case of any Review Date other than the final Review Date) or the Final Stock Price (in the case of the final Review Date) is greater than or equal to 80% of the Initial Stock Price, which we refer to as the Interest Barrier. Investors should be willing to forgo fixed interest and dividend payments, in exchange for the opportunity to receive Contingent Interest Payments. • Investors in the notes should be willing to accept the risk of losing some or all of their principal and the risk that no Contingent Interest Payment may be made with respect to some or all Review Dates. • The notes will be automatically called if the closing price of one share of the Reference Stock on any Review Date (other than the final Review Date) is greater than or equal to the Initial Stock Price. The first Review Date, and therefore the earliest date on which an automatic call may be initiated, is September 10, 2015. • The notes are unsecured and unsubordinated obligations of JPMorgan Chase & Co. Any payment on the notes is subject to the credit risk of JPMorgan Chase & Co. • Minimum denominations of $10,000 and integral multiples of $1,000 in excess thereof Key Terms Reference Stock: The common stock, par value $0.001 per share, of Gilead Sciences, Inc. (Bloomberg ticker: GILD). We refer to Gilead Sciences, Inc. as “Gilead.” Contingent Interest Payments: If the notes have not been previously called and, with respect to any Review Date, the closing price of one share of the Reference Stock (in the case of any Review Date other than the final Review Date) or the Final Stock Price (in the case of the final Review Date) is greater than or equal to the Interest Barrier, you will receive on the applicable Interest Payment Date for each $1,000 principal amount note a Contingent Interest Payment equal to $30.00 (equivalent to an interest rate of 12.00% per annum, payable at a rate of 3.00% per quarter). If with respect to any Review Date, the closing price of one share of the Reference Stock (in the case of any Review Date other than the final Review Date) or the Final Stock Price (in the case of the final Review Date) is less than the Interest Barrier, no Contingent Interest Payment will be made with respect to that Review Date. Interest Barrier / Trigger Level: $89.816, which is 80% of the Initial Stock Price (subject to adjustments) Interest Rate: 12.00% per annum, payable at a rate of 3.00% per quarter, if applicable Automatic Call: If the closing price of one share of the Reference Stock on any Review Date (other than the final Review Date) is greater than or equal to the Initial Stock Price, the notes will be automatically called for a cash payment, for each $1,000 principal amount note, equal to (a) $1,000 plus (b) the Contingent Interest Payment applicable to that Review Date, payable on the applicable Call Settlement Date. Payment at Maturity: If the notes have not been previously called and the Final Stock Price is greater than or equal to the Trigger Level, you will receive a cash payment at maturity, for each $1,000 principal amount note, equal to (a) $1,000 plus (b) the Contingent Interest Payment applicable to the final Review Date.
